Opinion by
W. D. Porter, J.,
The duties which Bridget E. Marley by her will imposed upon her executor included more than the mere collection and distribution of her estate. It was the intention of the testator that the money belonging to her estate should be kept invested and the net income thereof paid to Margaret Harrison *307during the life of the latter. There were no creditors of the estate. The accountant was a trustee for investment, as well as for collection and distribution, and, when he found a claim due the estate reasonably secure and bearing interest, he was not required to exercise the same promptness in collection which would have been demanded of a mere administrator. The evidence does not disclose anything which would tend to indicate that the estate was prejudiced by the delay of the executor in bringing suit against Saint Michael’s church. The claim bore interest and the statute of limitations did not become a bar. The estate lost nothing, and we cannot say that the learned judge of the court below committed an error in refusing to surcharge the executor.
The court below found “that the evidence clearly shows that Mrs. Harrison had put Rev. Donahue, the accountant, to unnecessary expense in the hearings before the auditor.” The appellant has not printed the evidence and we cannot say that the finding is not sustainable. It was, therefore, no error to allow the accountant for the moneys and time which the appellant thus unnecessarilly compelled him to expend. The residuary legatees might have had some ground for complaint that this money was taken out of the estate, but they acquiesce in the order of the court below and from this appellant the objection comes without merit.
The executor having satisfactorily accounted, and having shown that his duties as a priest of his church required him to remove from the jurisdiction of the court, there was no error in discharging him from the further execution of the trust. The appellant certainly ought not to complain of the voluntary retirement of the executor from a trust, his administration of which she has so presistently criticised.
The decree of the court below is affirmed, and the appeal dismissed at costs of the appellant.